DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the requirement for election in the reply filed on 10 September 2021 is acknowledged.  The traversal is on the ground(s) that the different species indicated by the examiner did not lack unity of invention.  This is not found persuasive because all of the claims indicated as generic were found to be anticipated or obvious over the prior art, as discussed below.  Thus, the examiner maintains that, at least species B and C do not share any common novel inventive concept.  However, all currently pending claims are found to be obvious over the prior art at this time, and therefore will not be withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  the term “before” in the last line of each claim is not found to be a clear representation of the structure that is understood to be intended to be claimed.  It is suggested that the applicant replace the term with more accurate terminology describing the location of the fixed end as being “ahead of” or “forward of” the free end in the forward direction of travel.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the claims attempts to define the structure of the claimed sealing strip relative to a working surface.  However, each of the limitations set forth would vary depending on the location of the claimed apparatus relative to the working surface.  It is suggested that the applicant amend each of the claims to more clearly define the structure of the claimed invention unrelated to a variable working surface. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (7,059,012).
Regarding claims 1 and 15, Song discloses a self-moving ground processing apparatus, comprising at least an apparatus main body and a suction nozzle (23) coupled to the apparatus main body, wherein, a suction port is formed on the bottom of the suction nozzle, an advancing direction of the suction nozzle during the operation process is set as a forward direction, a front sealing strip (40) is arranged on the front side of the suction port, the front sealing strip comprises a fixed end and a free end extending toward a working surface, the front sealing strip is made of a flexible material (Col. 3, lines 46-54), and the front sealing strip is arranged to deviate from the forward direction, so that a projection of the fixed end on the working surface is positioned before a projection of the free end on the working surface.
Regarding claim 12, Song discloses that the length of the front sealing strip is greater than the height of the fixed end from the working surface, so that when the suction nozzle works (with the device placed on the working surface as intended), the free end of the front sealing strip abuts against the working surface (Col. 3, lines 49-53).
Regarding claim 13, it is inherently capable for the device of Song to be positioned such that a clearance is provided between the free end of the front sealing strip and the working 
Regarding claim 14, it is further inherently capable for the clearance discussed for claim 13 to be less than or equal to 1.5 mm (depending on how far it is lifted, size of the obstacle being run over and/or size of deviation or gap in the surface).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn et al. (CN 105476547).
Finn discloses a suction nozzle wherein, a suction port (10) is formed on the bottom of the suction nozzle, an advancing direction of the suction nozzle during the operation process is set as a forward direction, a front sealing strip (11) is arranged on the front side of the suction port, the front sealing strip comprises a fixed end and a free end extending toward a working surface, the front sealing strip is made of a flexible material (second to last paragraph of specification), and the front sealing strip is arranged to deviate from the forward direction (inherently in some manner due to disclosure as having rubber elasticity), with a projection of the fixed end on the working surface is positioned before a projection of the free end on the working surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (CN 105476547).
Regarding claim 1, Finn discloses the nozzle as discussed supra, but fails to disclose that the cleaning device is self-moving.  The examiner hereby takes official notice that it is old and well known for vacuum cleaners to be optionally configured as robotic self-driven cleaners (similar to Song), to provide automated cleaning function, with obvious advantages of cleaning surfaces without requiring assistance or operation from a human.  Therefore, it would have been obvious to form the cleaner of Finn as a robotic self-driven cleaner.
Regarding claim 2, Finn further discloses that the front sealing strip (5.2/11) is arranged on the front side of the suction port through the fixed end (5.21), and a thickness of the fixed end is less than a thickness of the free end.
Regarding claim 12, Finn further discloses the strip 11 as a “sealing strip” which would only function to “seal” if in contact with the surface being sealed, such that it further would have been obvious for the front sealing strip is greater than the height of the fixed end from the working surface, so that when the suction nozzle works (with the device placed on the working surface as intended), the free end of the front sealing strip abuts against the working surface.
Regarding claim 13, it is inherently capable for the device of Finn to be positioned such that a clearance is provided between the free end of the front sealing strip and the working surface (either when slightly lifted off the surface, the wheels rolling over an obstacle to lift the front end from the surface and/or when the surface is uneven or has a gap therein).
Regarding claim 14, it is further inherently capable for the clearance discussed for claim 13 to be less than or equal to 1.5 mm (depending on how far it is lifted, size of the obstacle being run over and/or size of deviation or gap in the surface).

15.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over either Song et al. (7,059,012) or Finn et al. (CN 105476547) as applied to claim 1, and in view of Van Der Kooi et al (9,265,394).  
Regarding claim 3, each of Song and Finn disclose the devices with a flexible sealing strip, as discussed supra, but fail to disclose any specific thickness of the strip.  Van Der Kooi discloses another similar device, also having a flexible sealing strip, teaching that properties including dimensions of the strip will affect function thereof (Col. 6, lines 37-42 and 50-52), specifically reciting 0.5-3mm as desirable and 0.85mm as most desirable for the thickness for ideal operations (Col. 6, lines 59-64).  Therefore, it further would have been obvious to vary the thickness of the strips of Song and Finn, as taught by Van Der Kooi as a result effective variable, to optimize function thereof, including desirable thicknesses within the claimed range of less than or equal to 1.8mm.
Regarding claim 4, both Song and Finn disclose that the strip is arc-shaped. 
Regarding claim 5, both Song and Finn disclose that a rolling brush (not shown by Finn but repeatedly referenced) is mounted at the suction port of the suction nozzle, and the front sealing strip is arranged concentrically with the rolling brush. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (CN 105476547) as applied to claim 1, and in view of Morphey et al. (2014/0157543).
Finn disclose the devices with a flexible sealing strip, also having a suction port cover plate (formed by single part 5.2, 5.3, 5.4) is mounted on the bottom of the suction nozzle, the suction port (10) is formed in the middle of the suction port cover plate, the suction port cover plate comprises a left side cover and a right side cover arranged on the left Page 2 of 6Application No. 16/348,441Docket No. T2874.10044US01side and the right side respectively (5.3 as seen in Figs. 1-2), each cover comprises a planar portion (bottom of 5.2/11 and 5.3) on the rear side, and a contact point of the free end of the front sealing strip with the working surface being located at or behind the foremost end of the planar portion (contact point of 11, which is part of 5.2, is thus at the foremost end of the planar portion).  However, Finn fails to disclose an inclined portion on the front side of the cover plate.  Morphey discloses another similar device, also having a cover plate covering the suction port, teaching that front end of the cover plate includes an inclined portion, and the rear side is planar, wherein the inclined front surface is common in the art to assist the device with sliding up and over obstacles during cleaning, such as transitions between floor surfaces or other uneven portions of the surface.  Therefore, it further would have been obvious to form a similar inclined portion at the front of the cover plate of Finn, as taught by Morphey, to similarly assist the device with sliding up and over obstacles during cleaning.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (CN 105476547) in view of Morphey et al. (2014/0157543) as applied to claim 1, and further in view of Kaffenberger et al. (EP 2105078).
Finn also fails to disclose a soft cushion on the sides of the cover plate.  Kaffenberger discloses another similar device, also having a cover plate covering the suction port, teaching that sides of the cover are provided with bristles, to assist in sealing the sides of the nozzle with the working surface, while also allowing small debris to pass therethrough and protecting the surface from contact with hard(er) portions of the nozzle.  Therefore, it further would have been obvious to form similar bristles on the side portions of the cover plate of Finn, as taught by Kaffenberger, to similarly seal the sides and protect the working surface, wherein the bristles may be considered to be a soft cushion. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over either Song et al. (7,059,012) or Finn et al. (CN 105476547) as applied to claim 1, and in view of Waldhauser (Re. 33,926).
Regarding claims 8 and 11, each of Song and Finn disclose the devices with a flexible sealing strip, as discussed supra, but fail to disclose a plurality of gaps formed on the front sealing strip at intervals.  Waldhauser discloses another similar device, also having a flexible sealing strip, teaching that the strip preferably includes gaps/notches (56 or 60) spaced at intervals along the sealing strip to allow some liquid to pass therethrough when needed or when moved in a forward direction while maintaining a substantial seal with the working surface to optimize suction performance for collection of liquid/debris entering the nozzle.  Therefore, it further would have been obvious to provide similar gaps in the sealing strips of Song and Finn, as taught by Waldhauser, to allow liquid or debris to enter the nozzle while 
Regarding claim 9, Waldhauser fails to disclose any specific size for the gaps in the strip, but clearly shows them to be relatively small, and teaches that the gaps allow air to pass through, which will effectively reduce suction within the nozzle, such that it would have been obvious to one of ordinary skill in the art to size the gaps to provide a desirable combination of liquid/debris passage therethrough while maintaining optimal suction therein, such that the claimed size of less than 5mm would be obvious, with the applicant failing to provide any criticality or unexpected results for the claimed range (effectively design choice for the size of the gaps).  
Regarding claim 10, Waldhauser further discloses that the gaps extend the length of the strip (as seen in Figs. 6-8). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Hattori et al. (JPH 08228975) and Cho et al. (206/0282979) provide devices having similar structure as the applicant’s claimed invention.


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 February 2022